

 S2154 ENR: Emergency Medical Services for Children Reauthorization Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 2154IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Public Health Service Act to reauthorize the Emergency Medical Services for Children
			 Program.1.Short titleThis Act may be cited as the
		  Emergency Medical Services for Children Reauthorization Act of 2014.2.Authorization of appropriationsSection 1910(d) of the Public Health Service Act (42 U.S.C. 300w–9(d)) is amended—(1)by striking and $30,387,656 and inserting $30,387,656; and(2)by inserting before the period , and $20,213,000 for each of fiscal years 2015 through 2019.Speaker of the House of RepresentativesVice President of the United States and President of the Senate